10/15/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0394

                      Supreme Court Cause No. DA 20-0394
WESTERN NATIVE VOICE, MONTANA NATIVE VOTE, ASSINIBOINE
AND SIOUX TRIBES OF FORT PECK, BLACKFEET NATION,
CONFEDERATED SALISH AND KOOTENAI TRIBES, CROW TRIBE,
FORT BELKNAP INDIAN COMMUNITY,

                    Plaintiffs and Appellees,

v.

COREY STAPLETON, in his official capacity as Montana Secretary of State,
TIM FOX, in his official capacity as Montana Attorney General,
JEFF MANGAN, in his official capacity as Montana Commissioner of
Political Practices,

                    Defendants and Appellants.

                                ORDER


      Upon consideration of Appellants’ unopposed motion to dismiss the appeal

of the district court’s preliminary injunction order, and good cause appearing,

      IT IS HEREBY ORDERED that Appellants’ motion to dismiss the appeal is

GRANTED.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            October 15 2020